Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel LYNN FITCH
Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

 

To: Ministry of Emergency Management of the People’s Republic of China
70 Guang’anmen South Street
Xicheng District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

  

 

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 2 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
THE STATE OFMISSISSIPPI,
ex rel, LYNN FITCH
Plaintiff,

Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

 

To: The Communist Party of China
No. 3 Taijichang St.
Dongcheng District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

   
   
 

06/11/2021

AGNINI a

Date: |
pure of Clark or Deputy Clerk

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 3 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel. LYNN FITCH

Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

 

To: People’s Government of Wuhan City
188 Yanjiang Avenue
Jiang’an District, Wuhan City, Hubei Province

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

  

Date: 06/11/2021

 

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 4 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel, LYNN FITCH

Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: National Health Commission of the People’s Republic of China
1 Xizhimanwai South Road
Xicheng District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

 
  

You must also file y
i o

   
      

 
 

geo o ten, CO

—_
3. 72

  
 

>

 

8
s

   

hf

   

a he

  

06/11/2021

~s,

Date:

 

 

   
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 5 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel. LYNN FITCH

Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: People’s Government of Hubei Province
No. 7, Hongshan Road
Wuchang District, Wuhan, Hubei Province

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

   

Date: 06/11/2021

 

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 6 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
THE STATE OFMISSISSIPPI,
ex rel. LYNN FITCH
Plaintiff,

Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: The People’s Republic of China
The State Council of the People’s Republic of China
2 Fuyou Street, Xicheng District, Beijing, China 100017

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

  
   

ARTHUR JOHNSTON
CLERK OF COURT

  

|

Signaturd)of Cler Deputy Clerk

Date: 06/11/2021

    

 

On 5 6
Fey, eng gg pit!

RN pIsTRS

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 7 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel. LYNN FITCH
Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

 

To: Wuhan Institute of Virology
Xiao Hong Shan No. 44
Wuhan, People’s Republic of China

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

b> POPS
oi fe EY ns

       

       
 
 
 

ARTHUR JOHNSTON
‘LERK OF COURT

BAT!

 

 

 

06/11/2021

 

Date:

 

 

 

 

/Signature of Clerk/or Deputy Clerk

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 8 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel LYNN FITCH

Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: Ministry of Civil Affairs of the People’s Republic of China
147 Beiheyan Street
Dongcheng District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

mre

 
  

ARTHUR JOHNSTON
LERK OF COURT

 
 
   

Date: 06/11/2021

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 9 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
THE STATE OFMISSISSIPPI,
ex rel. LYNN FITCH
Plaintiff,

Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: Chinese Academy of Sciences
52 Sanlihe Road
Xicheng District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

  
 

Date: 06/11/2021

 

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 10 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel LYNN FITCH

Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: The People’s Republic of China
57 Yunhe East St.
Tongzhou District, Beijing

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file youranswer or motion with the court.

ARTHUR JOHNSTON
CLERK OF COURT

  
 

Date: 06/11/2021

 

Signatule of Clerfs or Deputy Clerk

 
Case 1:20-cv-00168-TBM-RPM Document 11 Filed 06/11/21 Page 11 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

THE STATE OFMISSISSIPPI,
ex rel LYNN FITCH
Plaintiff,
Civil Action No. 1:20-cv-168-TBM-RPM

PEOPLE’S REPUBLIC OF CHINA,
et al.

Defendants.

 

ALIAS SUMMONS IN A CIVIL ACTION

To: Communist Party of China
The Central Committee of the Communist Party of China
12 Fuyou Street, Xicheng District, China 100017

A lawsuit has been filed against you.

Under 28 USC 1608(d), a foreign state, a political subdivision of a foreign
state, or an agency or instrumentality of a foreign state must serve an answer or
responsive pleading within 60 days after service. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:

Crystal Utley Secoy

P.O. Box 220

Jackson, MS 39205

crystal.utley@ago.ms.gov

You must also file your answer or motion with the court.

 
 
  

ARTHUR JOHNSTON
LERK OF COURT

 

Date: 06/11/2021

 

 
    
       
     

f

g? &

. Qe”
bp er. cornet Ky

“XY DisrRict

Pri

eo

 
